EX99.28(g)(1)(ix) Amendment to Master Global Custody Agreement between the Customer and JPMorgan Chase Bank, National Association This Amendment is to the Master Global Custody Agreement dated March 24, 2011, as amended (“Agreement”), among JPMorgan Chase Bank, National Association (“Custodian”), Curian Variable Series Trust (“CVST”) and Curian Series Trust (each individually “Trust,” and collectively, the “Trusts”). Whereas, the parties have agreed to amend Schedule A of the Agreement to add the following new series of CVST (“New Funds”), and to amend the name of the following existing series of CVST (“Fund Name Change”): New Funds(effective September 16, 2013) 1) Curian/American Funds® Global Growth Fund ; 2) Curian/DoubleLine Total Return Fund; 3) Curian Focused International Equity Fund; 4) Curian Focused U.S. Equity Fund; and 5) Curian/T. Rowe Price Capital Appreciation Fund. Fund Name Change(effective September 16, 2013) 1) From: Curian/UBS Global Long Short Income Opportunities Fund To: Curian/UBS Global Long Short Fixed Income Opportunities Fund. Now, Therefore, the parties hereto agree to amend the Agreement as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A attached hereto. 2. Except as specifically amended hereby, the Agreement shall remain in full force and effect in accordance with its terms. 3. Each Trust and the Custodian hereby each represent and warrant to the other parties that it has full authority to enter into this Amendment upon the terms and conditions hereof and that the individual executing this Amendment on its behalf has the requisite authority to bind such Trust or Custodian to this Amendment. In Witness Whereof, the parties hereto have caused this Amendment to be executed as of June 20, 2013, effective as of September 16, 2013.This Amendment may be executed in two or more counterparts, which together shall constitute one document. Curian Series Trust JPMorgan Chase Bank, National Association By: /s/ Diana R. Gonzalez By: /s/ Tracey Winthrop Name: Diana R. Gonzalez Name: Tracey Winthrop Title: Assistant Vice President Title: Executive Director Curian Variable Series Trust By: /s/ Diana R. Gonzalez Name: Diana R. Gonzalez Title: Assistant Vice President Schedule A List of Funds as of September 16, 2013 Curian Series Trust Funds Curian/PIMCO Income Fund Curian/PIMCO Total Return Fund Curian/WMC International Equity Fund Curian Variable Series Trust Funds Curian Guidance – Interest Rate Opportunities Fund Curian Guidance – Multi-Strategy Income Fund Curian Guidance – Equity Income Fund Curian Guidance – Conservative Fund Curian Guidance – Moderate Fund Curian Guidance – Growth Fund Curian Guidance – Moderate Growth Fund Curian Guidance – Maximum Growth Fund Curian Guidance – Tactical Moderate Growth Fund Curian Guidance – Tactical Maximum Growth Fund Curian Guidance – Institutional Alt 65 Fund Curian Guidance – Institutional Alt 100 Conservative Fund Curian Guidance – Institutional Alt 100 Moderate Fund Curian Guidance – Institutional Alt 100 Growth Fund Curian Guidance – International Opportunities Conservative Fund Curian Guidance – International Opportunities Moderate Fund Curian Guidance – International Opportunities Growth Fund Curian Guidance – Equity 100 Fund Curian Guidance – Real Assets Fund Curian Guidance – Fixed Income 100 Fund Curian Tactical Advantage 35 Fund Curian Tactical Advantage 60 Fund Curian Tactical Advantage 75 Fund Curian Dynamic Risk Advantage – Diversified Fund Curian Dynamic Risk Advantage – Growth Fund Curian Dynamic Risk Advantage – Income Fund Curian/Aberdeen Latin America Fund Curian/American Funds® Global Growth Fund Curian/American Funds® Growth Fund Curian/AQR Risk Parity Fund Curian/Ashmore Emerging Market Small Cap Equity Fund Curian/Baring International Fixed Income Fund Curian/BlackRock Global Long Short Credit Fund Curian/DFA U.S. Micro Cap Fund Curian/DoubleLine Total Return Fund Curian/Eaton Vance Global Macro Absolute Return Advantage Fund Curian/Epoch Global Shareholder Yield Fund Curian/FAMCO Flex Core Covered Call Fund Curian Focused International Equity Fund Curian Focused U.S. Equity Fund Curian/Franklin Templeton Frontier Markets Fund Curian/Franklin Templeton Natural Resources Fund Curian/Lazard International Strategic Equity Fund A-1 Curian Long Short Credit Fund Curian/Neuberger Berman Currency Fund Curian/Nicholas Convertible Arbitrage Fund Curian/PIMCO Credit Income Fund Curian/PineBridge Merger Arbitrage Fund Curian/Schroder Emerging Europe Fund Curian/The Boston Company Equity Income Fund Curian/The Boston Company Multi-Alpha Market Neutral Equity Fund Curian/T. Rowe Price Capital Appreciation Fund Curian/UBS Global Long Short Fixed Income Opportunities Fund Curian/Urdang International REIT Fund Curian/Van Eck International Gold Fund A-2
